                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
     MARK DONNELLY,
9
                   Plaintiff,
10                                                      Case No. 2:19-cv-00651-RAJ
            v.
11                                                      ORDER GRANTING MOTION
     ATDEC DISTRIBUTION USA PTY.                        TO DISMISS
12
     LIMITED,
13
                   Defendant.
14
15                                    I.   INTRODUCTION
16          This matter is before the Court on Defendant’s motion to dismiss. Dkt. # 8. For
17   the reasons below, the Court GRANTS the motion.
18                                     II. BACKGROUND
19          Plaintiff Mark Donnelly (“Donnelly”) worked as a Vice President and General
20   Manager for Defendant Atdec Distribution USA Pty. Ltd. (“Atdec”), an Australian
21   company that develops, manufactures and markets mounting hardware for laptops,
22   televisions and other technology. Upon starting his employment, Donnelly negotiated a
23   compensation package with possible share options that could be redeemed when he left
24   Atdec. The agreement is set forth in the Share Option Deed dated July 1, 2009 (the “Plan”).
25   Dkt. # 12, ¶ 3. The Plan specifies the terms for vesting of his shares and the method for
26   calculating the value of the option shares at the time of exercise. Id. at 30-50.
27          In October 2018, Atdec parted ways with Donnelly. Id. at 7-8. On December 18,
28   ORDER – 1
1    2018, Donnelly provided notice to Atdec of his intent to exercise his share options. Id. at
2    8. On February 11, 2019, by email, Atdec informed Donnelly that the value of his vested
3    options was zero dollars. Id. Donnelly was not compensated for his 12,800 vested options
4    and sues for breach of contract and breach of the covenant of good faith and fair dealing.
5    Id.
6           It is undisputed that Atdec is an Australian corporation and Donnelly is a resident
7    of Colorado. Atdec states that it does not own property in Washington, has no offices or
8    employees in Washington, has no operations in Washington, and does not have any bank
9    or other financial accounts in Washington. Dkt. # 10. It moves to dismiss for lack of
10   personal jurisdiction, forum non conveniens, and failure to state a claim. Dkt. # 8. Because
11   the Court concludes that it is without jurisdiction, it will not address Atdec’s other
12   arguments.
13                                  III. LEGAL STANDARD
14          Federal Rule of Civil Procedure 12(b)(2) allows a defendant to move to dismiss
15   claims against it for lack of personal jurisdiction. Fed. R. Civ. P. 12(b)(2). Plaintiff has
16   the burden of establishing personal jurisdiction. CollegeSource, Inc. v. AcademyOne, Inc.,
17   653 F.3d 1066, 1073 (9th Cir. 2011). “Where, as here, the defendants’ motion is based on
18   written materials rather than an evidentiary hearing, the plaintiff need only make a prima
19   facie showing of jurisdictional facts to withstand the motion to dismiss.” Id. The plaintiff
20   cannot “simply rest” on the bare allegations of his or her complaint, and all “uncontroverted
21   allegations” must be taken as true. Ranza v. Nike, Inc., 793 F.3d 1059, 1068 (9th Cir.
22   2015). Where there are conflicts between parties over statements contained in affidavits,
23   these conflicts must be resolved in the plaintiff’s favor. Id.
24          “Federal courts apply state law to determine the bounds of their jurisdiction over a
25   party.” Williams v. Yamaha Motor Co., 851 F.3d 1015, 1020 (9th Cir. 2017) (citing Fed.
26   R. Civ. P. 4(k)(1)(A)).      Washington’s long-arm statute, RCW 4.28.185, “extends
27   jurisdiction to the limit of federal due process.” Shute v. Carnival Cruise Lines, 113
28   ORDER – 2
1    Wash.2d 763, 771 (1989). The due process clause grants the court jurisdiction over
2    defendants who have “certain minimum contacts . . . such that maintenance of the suit does
3    not offend ‘traditional notions of fair play and substantial justice.’” Int’l Shoe Co. v.
4    Washington, 326 U.S. 310, 316 (1945).
5           Personal jurisdiction can be found on either of two theories: general jurisdiction and
6    specific jurisdiction. Bancroft & Masters, Inc. v. Augusta Nat’l Inc., 223 F.3d 1082, 1086
7    (9th Cir. 2000). A defendant with “substantial” or “continuous and systematic” contacts
8    with the forum state is subject to general jurisdiction. Id. “The inquiry whether a forum
9    State may assert specific jurisdiction over a nonresident defendant focuses on the
10   relationship among the defendant, the forum, and the litigation.” Axiom Foods, Inc. v.
11   Acerchem Int’l, Inc., 874 F.3d 1064, 1068 (9th Cir. 2017) (internal quotations omitted).
12   For specific jurisdiction, courts apply a three-part test: (1) the defendant has either
13   purposefully directed his activities toward the forum or purposely availed himself of the
14   privileges of conducting activities in the forum, (2) the plaintiff’s claims arise out of the
15   defendants’ forum-related activities, and (3) exercise of jurisdiction is reasonable. Axiom
16   Foods, Inc., 874 F.3d at 1068.
17          Plaintiff bears the burden of satisfying the first two prongs. Schwarzenegger v. Fred
18   Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004). In tort cases like this one, the
19   plaintiff must show that the defendant has purposefully directed activities toward the
20   forum. Schwarzenegger, 374 F.3d at 802. In the purposeful direction inquiry, a court
21   evaluates whether a defendant undertakes action that occurs outside the forum but is
22   nonetheless directed toward the forum, such as distribution and advertising. Pebble Beach
23   Co. v. Caddy, 453 F.3d 1151, 1155-56 (9th Cir. 2006). In doing so, the Court applies the
24   Calder “effects” test, which requires that a defendant (1) commit an intentional act, (2)
25   expressly aimed at the forum state, (3) that caused harm that the defendant knew was likely
26   to be suffered in the forum state. Schwarzenegger, 374 F.3d at 803 (citing Calder v. Jones,
27   465 U.S. 783, 789-790 (1984)).
28   ORDER – 3
1           If the purposeful direction test is met, the Court must then evaluate whether the
2    claims at issue arose from a defendant’s forum-related conduct. Menken v. Emm, 503 F.3d
3    1050, 1058 (9th Cir. 2007). That is, Plaintiff must show that it would not have suffered an
4    injury “but for” each defendant’s forum-related conduct. Id. The burden would then shift
5    to the defendant under prong three to make a “compelling case” that the exercise of
6    jurisdiction would not be reasonable. Id.
7                                       IV. DISCUSSION
8           Atdec disputes Donnelly’s assertion that jurisdiction is appropriate under either
9    theory. The Court addresses each in turn.
10          A.     General Jurisdiction
11          Unless the facts present “an exceptional case,” a corporation typically is “at home”
12   and subject to general jurisdiction in the state where it is incorporated or has its principal
13   place of business.” Daimler AG v. Bauman, 571 U.S. 117, 139 n. 19 (2014). Washington
14   is neither Atdec’s place of incorporation nor its principal place of business. It was
15   incorporated in New South Wales, Australia, which is also the location of its principal place
16   of business. Dkt. # 10, ¶¶ 3-5.
17          Opposing the motion, Donnelly submits a declaration purporting to demonstrate that
18   Adtec is at home in Washington. He states that Adtec has a business contract with
19   Washington-based Lile International Companies (“Lile”), which receives and ships
20   Atdec’s products for sale and distribution in the U.S. and Canada. Dkt. # 12. Donnelly
21   also states that Lile conducts and performs tasks for Atdec under the latter’s direction and
22   control; Atdec representatives, including Donnelly, have made several trips to Washington
23   to advise Lile on its policies. Id. at 3-4. Atdec indicates online that “Atdec North America”
24   is located at Lile’s Kent address and has a registered agent located in Washington. Id. at
25   4.
26          Donnelly’s argument is unavailing. Even where a company sends employees and
27   products into a forum and engages in commercial transactions there, general jurisdiction
28   ORDER – 4
1    must be appraised based on the company’s entire activities worldwide. See Daimler AG,
2    571 U.S. at 124; Martinez v. Aero Caribbean, 764 F.3d 1062 (9th Cir. 2014). As the
3    Supreme Court declared: “A corporation that operates in many places can scarcely be
4    deemed at home in all of them.” Daimler AG, 571 U.S. at 140 n. 20.
5           The record demonstrates that Atdec is not “at home” in Washington. It has no
6    property or offices here. Almost all of its employees are located in Australia. Dkt. # 10 at
7    2. U.S.-based sales only accounted for 7 percent of Atdec’s gross receipts in recent years;
8    Washington sales amount to less than 2 percent. Id. at 2-3. Furthermore, Atdec’s
9    relationship with Lile is likewise insufficient to confer general jurisdiction. See Ranza,
10   793 F.3d at 1070 (finding Nike subsidiary was not subject to general jurisdiction in Oregon
11   despite having employees and regular business meetings there and despite having entered
12   into contracts where Nike acted as its agent in Oregon); Aero Caribbean, 764 F.3d at 1070
13   (multi-million dollar contracts with California corporations insufficient to confer general
14   jurisdiction); see also King v. Am. Family Mut. Ins. Co., 632 F.3d 570, 579 (9th Cir. 2011)
15   (holding that a corporation’s designation of an agent for in-state service of process does
16   not create general jurisdiction over the corporation). Based on the foregoing, this Court
17   does not have general jurisdiction over Atdec.
18          B.     Specific Jurisdiction
19          For specific personal jurisdiction to apply, the foreign defendant must have
20   purposefully directed the activities at issue in the litigation to the forum state and caused
21   harm that he knows is likely to be suffered in the forum. Picot v. Weston, 780 F.3d 1207,
22   1211 (9th Cir. 2015). The Court agrees with Atdec that these requirements have not been
23   met as to Donnelly’s contract claims.
24          For contract-based claims, courts consider the relationship between the forum and
25   the course of negotiations, the terms of the contract, and its anticipated future consequences
26   in evaluating specific jurisdiction. Burger King v. Rudzewicz, 471 U.S. 462, 479 (1985).
27   Here, Donnelly’s employment agreement was not executed or negotiated in Washington,
28   ORDER – 5
1    nor does it contemplate specific conduct or performance by either party in Washington.
2    See Lee v. Abdel-Haq, 2013 WL 587654 (W.D. Wash. Feb. 14, 2013) (finding specific
3    jurisdiction over defendant where breach of contract claim involved negotiations in
4    Washington and a duty to repay a Washington resident). Ultimately, the complained-about
5    conduct—the contract negotiations, the calculation of the shares’ market value, and the
6    harm from failure to pay—appears to have all taken place in Australia or Colorado. See
7    Dkt. # 1, ¶¶ 13-16. As such, the Court finds that Donnelly fails to demonstrate that any
8    harm related to his claims occurred in Washington.
9                                    V. CONCLUSION
10         For the reasons stated above, the Court GRANTS Atdec’s motion. Dkt. # 8.
11
           DATED this 5th day of February, 2020.
12
13
14
                                                    A
                                                    The Honorable Richard A. Jones
15
                                                    United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 6
